PER CURIAM.
A jury convicted defendant of felony stealing in violation of § 570.030, RSMo 1986. The court sentenced defendant to pay a fine of $1000. Defendant raises three points on direct appeal. He also raises two points concerning the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*507The judgments are affirmed in accordance ■with Rule 30.25(b) and 84.16(b).